Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a Final Rejection as necessitated by the amendment and arguments (hereinafter “the Response”) dated 5/26/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7 and 20:  These claims recite that the tube and clamp are within operational thresholds.  Without defining what these thresholds are, it is impossible to determine the scope of these claims.   The Applicant should note that when building a device one skilled in the art would of course use materials that meet end-use environmental requirements.  These claims have not been further examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KISHIRO et al. (US Pat. 5,96,5824) in view of WENGER et al. (US Pat. 5,351,561).
Regarding claims 1, 3, and 4:  KISHIRO discloses:  A method of designing and calibrating a densitometer comprising: inducing, with a vibration source (driving circuit 8 in FIG. 1A) attached to a tube (2) of the densitometer (FIG. 1A), a vibration in the tube which contains a sample fluid (col. 1 lines 33-35); detecting, from a vibration detector attached to the tube, an indication of the vibration in the tube (from sensors 6a and 6b); and determining an estimate ρf of a fluid density of the sample fluid in the tube (col. 1 lines 55-59) based, at least in part, on the vibration indication (detected resonant frequency in col. 2 lines 38-40), a plurality of measurements received from one or more sensors attached to the densitometer (Col. 1 lines29-31, 40-44 disclose temperature and other sensors.), properties of a first material of the tube (density of the pipe in equation 2).
KISHIRO does not disclose using the property of the clamp holding the pipe.
WENGER however does teach using properties of the clamp/supporting element as well as the tube (col. 6 lines 12-21) in his densitometer (col. 3 lines 15-20).  WENGER also states (col. 6 lines 28-41) the coefficients of thermal expansion for the two materials (such as stainless steel and Hastalloy) should be similar, thus meeting the limitations of claims 3 and 4.  Since these materials are different they will have properties.
One skilled in the art at the time the application was effectively filed would be motivation to take into account the properties of the clamp/supporting element material so that unwanted axial tensile or compressional stresses can be avoided (col. 6 lines 42-52 of WENGER).
Regarding claim 2:  KISHIRO discloses:  the estimate ρf of the fluid density of the sample fluid in the tube is determined in accordance with <EQUATION>, wherein f0 is a resonant frequency of the vibration in the tube, β0 is a coefficient that depends on the first material properties, the second material properties, and the plurality of measurements, Et is a Young's modulus of the first material, mt is a mass per unit length of the tube, Sf is a cross sectional area of the sample fluid in the tube, I is an area moment of inertia of the tube, and L is a length of the tube (This is the same as equation 2 of KISHIRO).
Regarding claim 5:  KISHIRO discloses:  determining the estimate ρf of the fluid density of the sample fluid in the tube comprises determining estimate ρf of the fluid density of the sample fluid in the tube based, at least in part, on the resonant frequency obtained with the tube containing predetermined fluid samples with predetermined sample fluid density values at a controlled temperature value for the densitometer, and a controlled pressure value for the sample fluid (“predetermined constants…based on experiments etc.” in col. 8 line 40-67).
Regarding claim 6:  KISHIRO discloses:  the plurality of measurements comprises at least one of temperature measurements (col. 1 lines 29-31), pressure measurements, strain measurements, or force measurements.
Regarding claims 8 and 10:  KISHIRO discloses:  A non-transitory machine-readable medium having program code for estimating fluid density of a fluid (Implemented in processing circuit 9 in FIG. 1A), the program code comprising program code to: control a vibration source (driving circuit 8 in FIG. 1A) to induce a vibration in a tube (2) of a densitometer (FIG. 1A); receive an indication of vibration detected by a vibration detector attached to the tube at a different location than the vibration source (at sensors 6a and 6b); calculate an estimate ρf of a fluid density of a fluid in the tube (col. 1 lines 55-59), wherein the program code to calculate the fluid density estimate comprises program code to, input the vibration indication (col. 1 line65-col. 2 line 4), a plurality of measurements received from a set of one or more sensors attached to the densitometer (from sensors in col. 1 line 29-31 and 41-44), properties of a first material of the tube (density of the pipe in equation 2), into a calibrated fluid density model (From coefficients determined by experiment as discussed in col. 8 lines 51-67); and generate, from the calibrated fluid density model, the estimate ρf of the fluid density of the fluid in the tube (as discussed in col. 12 lines 8-67).
KISHIRO does not disclose using the property of the clamp holding the pipe.
WENGER however does teach using properties of the clamp/supporting element as well as the tube (col. 6 lines 12-21) in his densitometer (col. 3 lines 15-20).  WENGER also states (col. 6 lines 28-41) the coefficients of thermal expansion for the two materials (such as stainless steel and Hastalloy) should be similar, thus meeting the limitations of claim 10.  Since these materials are different they will have properties.
One skilled in the art at the time the application was effectively filed would be motivation to take into account the properties of the clamp/supporting element material so that unwanted axial tensile or compressional stresses can be avoided (col. 6 lines 42-52 of WENGER).
Regarding claim 9:  Claim 9 is rejected for the same reasoning as claim 2.
Regarding claim 11:  KISHIRO discloses:  the program code to calculate the estimate ρf of the fluid density of the fluid in the tube comprises program code to calculate the estimate ρf of the fluid density of the fluid in the tube based, at least in part, on the resonant frequency obtained with the tube containing predetermined fluid samples with predetermined sample fluid density values at a controlled temperature value for the densitometer, and a controlled pressure value for the sample fluid (“predetermined constants…based on experiments etc.” in col. 8 line 40-67).
Regarding claim 12:  KISHIRO discloses:  the plurality of measurements comprises at least one of temperature measurements (col. 1 lines 29-31), pressure measurements or force measurements.
Regarding claims 13, 15, 16, and 19:  KISHIRO discloses:  An apparatus (FIG. 1A) comprising: a tube (2) of a first material; a clamp (7a, 7b, 7c) encompassing the tube, wherein the clamp is made of a second material (It has to be made of something); a vibration source (driving circuit 8) attached to the tube; a vibration detector (sensors 6a and 6b) attached to the tube; one or more sensors attached to the apparatus (Col. 1 lines29-31, 40-44 disclose temperature and other sensors.); and a computing device (9) coupled to control the vibration source to induce a vibration in the tube and coupled to the vibration detector to receive an indication of the vibration in the tube detected by the vibration detector (detected resonant frequency in col. 2 lines 38-40), the computing device programmed to determine an estimate ρf of a fluid density of a sample fluid in the tube (abstract) based, at least in part, on the vibration indication (detected resonant frequency in col. 2 lines 38-40), a plurality of measurements received from one or more sensors attached to the apparatus (Col. 1 lines29-31, 40-44 disclose temperature and other sensors.), properties of a first material of the tube (density of the pipe in equation 2).
KISHIRO does not disclose using the property of the clamp holding the pipe.
WENGER however does teach using properties of the clamp/supporting element as well as the tube (col. 6 lines 12-21) in his densitometer (col. 3 lines 15-20).  WENGER also states (col. 6 lines 28-41) the coefficients of thermal expansion for the two materials (such as stainless steel and Hastelloy) should be similar, thus meeting the limitations of claims 15, 16, and 19.  Since these materials are different they will have properties.
One skilled in the art at the time the application was effectively filed would be motivation to take into account the properties of the clamp/supporting element material so that unwanted axial tensile or compressional stresses can be avoided (col. 6 lines 42-52 of WENGER).
Regarding claim 14:  Claim 14 is rejected for the same reasoning as claim 2.
Regarding claim 17:  KISHIRO discloses:  the computing device is calibrated to determine the estimate ρf of the fluid density of the sample fluid in the tube based, at least in part, on the resonant frequency obtained with the tube containing predetermined fluid samples with predetermined sample fluid density values at a controlled temperature value for the densitometer, and a controlled pressure value for the sample fluid (“predetermined constants…based on experiments etc.” in col. 8 line 40-67).
Regarding claim 18:  KISHIRO discloses:  the plurality of measurements comprises at least one of temperature measurements (col. 1 lines 29-31), pressure measurements, or force measurements.
Response to Amendment/Argument
The amendments to claims 1, 4, 8, 10, 13, and 16 to overcome the previous rejections under 35 U.S.C. 112 are acknowledged and said rejections are accordingly withdrawn.  Please note that claims 7 and 20 are still rejected for indefiniteness.
The Applicant has argued (page 9 of the Response) that claims 7 and 20 are not indefinite.  The Applicant has stated that defining the device to be within operational thresholds is simply a broad limitation that one of ordinary skill in the art would understand.  This argument has been fully considered and is not persuasive.  The Examiner maintains that this limitation is not indefinite because it is overly broad, but rather it is indefinite because the metes and bounds of the claim cannot be established based on the claim language.  There is no way to determine if a device meets “operational thresholds” without some quantification of what the thresholds actually are.  Otherwise the language is just a relative term of description such as “low-cost” or “high-quality”.
The Applicant has argued (pages 9-10 of the Response) that WENGER cannot be relied upon to teach the limitations of the tube and clamp being made from materials with different properties.  The Applicant’s argument is based on the reasoning that “Wenger’s measuring tubes and supporting element have an identical coefficient of thermal expansion” (page 10 lines 2-3 of the Response).  This argument has been fully considered and is not persuasive.  Firstly, this argument fails because WENGER only states that “the coefficients of thermal expansion of these two materials are approximately equal” (col. 6 lines 35-37).  This is not incompatible with the teachings of the present application because claims 4 and 10 of the present application teach that it is desirable to have the coefficients of thermal expansion (CTE) as close to each other as possible.  This argument also fails because CTE is only one property.  Assuming arguendo that the stainless steel and Hastelloy have identical CTEs as argued by the applicant, there will still be at least some other properties (yield strength, hardness, elasticity, conductivity, corrosion resistance, density, etc.) that will inherently be dissimilar because they are different materials.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856